Citation Nr: 1715294	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  16-46 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of thoracolumbar spondylosis currently rated as 10 percent disabling prior to August 25, 2016, and 40 percent thereafter.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to September 1959 and from October 1959 to January 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In his September 2016 substantive appeal (VA Form 9), the Veteran initially requested a Board hearing.  However, the Veteran later withdrew that request in a statement submitted in February 2017.

In an October 2016 rating decision, the Veteran was assigned an increased evaluation of 40 percent for his thoracolumbar spondylosis, effective August 25, 2016.  He was also granted service connection and assigned separate 20 percent evaluations for radiculopathy of the bilateral lower extremities, effective August 25, 2016, because the conditions were related to the service-connected thoracolumbar spondylosis.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must reconsider the Veteran's thoracolumbar spondylosis claim in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 38 C.F.R. § 4.59 (2016). 

The Board observes that the Veteran was last provided a VA examination in February 2017 for his thoracolumbar spondylosis.  While range of motion testing results were provided, there is no indication that active and passive range of motion testing was conducted.  See 38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the examination is insufficient to determine the Veteran's claim.  On remand, an additional examination must be provided.  Since the claim file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claim file all outstanding VA treatment records regarding treatment of the thoracolumbar spine dated since November 2016.  If no medical records are available, this should be noted in the file.

2.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected thoracolumbar spondylosis.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the disability; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.

The examination must address active and passive motion, weight-bearing and nonweight-bearing information, or why such testing is not necessary.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's thoracolumbar spondylosis.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

3.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




